The appellants were convicted in the District Court of Angelina County of the offense of unlawfully manufacturing intoxicating liquor, and their punishment was assessed at one year each in the penitentiary. *Page 36 
The record discloses that Sheriff Watts and about four others arrested the appellants on the night of the 13th of January, 1923, around a large still which was in operation at the time, and another still was found at the same place that was not in operation, but was warm, and there was found at said place about thirty-five gallons of whiskey and several barrels of mash. The witnesses for the state testified to having slipped up near said still and there discovered several persons moving around same, and when they rushed up to said still, one or more persons escaped, and the appellants were there arrested.
It was the contention of the appellants that they had nothing to do with the still, but had been out hog hunting and had just gone to said still prior to their arrest and had become somewhat intoxicated from the effects of the whiskey which they had drunk.
There are no bills of exceptions in the record and the court properly charged the law on all phases of the case raised by the testimony, and without any objections being raised thereto by appellant's counsel. The only question left for this court to consider is the sufficiency of the testimony to sustain the conviction. After a careful examination of the record we are forced to the conclusion that the verdict of the jury was fully justified under the testimony, and that the judgment of the lower court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.